SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT AMENDMENT (this “Amendment”) between R. Craig Yoder
(the “Executive”) and Landauer, Inc., a Delaware corporation (the “Company”) is
dated February 6, 2015.

 

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of February 29, 1996 and amended on May 2, 2006 (the “Employment
Agreement”);

 

WHEREAS, the Executive and the Company have agreed to adjust the Executive’s
employment arrangement with the Company and desire to amend the Employment
Agreement to reflect the terms of such agreement, including the Executive’s
revised title and responsibilities and modified compensation; and

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

1. Unless otherwise indicated, capitalized terms shall have the same meaning as
referenced in the Employment Agreement.

2. Term. The Term of the Employment Agreement shall continue until February 8,
2017 unless the Executive’s employment with the Company terminates earlier
pursuant to Section 4 of the Employment Agreement.

3. Position; Duties; Responsibilities. Effective February 9, 2015, the Company
shall employ the Executive as a Senior Technical Advisor. The Executive shall
faithfully and loyally perform to the best of his abilities all of the duties
reasonably assigned to him and shall devote, on a weekly basis at least 30 hours
over no less than three business days to the affairs of the Company during the
Term.  In connection with the change in Executive’s position, the Executive
shall resign from any and all officer, director and manager positions held by
the Executive with the Company and its affiliates, and from any and all
committee positions of the Company and its affiliates.   Executive agrees to
sign any documentation or take other action necessary or advisable to effectuate
the foregoing.

4. Compensation.  

(a) Annual Cash Compensation. During the Term, the Company shall pay to the
Executive an annual base salary at the rate of $280,595 per annum, payable in
accordance with the Company’s payroll policy.

(b) Incentive Compensation. Effective on or around February 9, 2015, the Company
shall grant Executive shares of Company common stock with a value of $109,900
(determined as of the date of such grant) pursuant to the terms and vesting
conditions of the Performance-Based Restricted Stock Award Agreement attached
hereto as Exhibit A.  Except for the forgoing award, the Executive shall not be
eligible to receive any annual or long-term incentive awards.



--------------------------------------------------------------------------------

 

(c) Benefits, Vacation & Non-Qualified Excess Plan. During the Term, the
Executive shall remain eligible to participate in the Company’s employee benefit
plans and programs, including the Landauer, Inc. Non-Qualified Excess Plan (the
“Excess Plan”), the Landauer Inc. 401(k) Plan and the Landauer, Inc. Executive
Special Severance Plan (the “Special Severance Plan”), subject to the terms of
such plans and programs. Eligibility for severance benefits not governed by the
Special Severance Plan will continue to be governed by the Section 4 of the
Employment Agreement (and not the Landauer, Inc. Executive Severance Plan). The
Company will contribute to the Excess Plan 7.5% of the base salary paid to the
Executive through the end of each fiscal year. The Executive will be named a
Tier III participant in the Special Severance Plan (as defined in such
plan).  The Executive agrees that the change to a Tier III participant shall be
effective February 9, 2015.  The Executive shall be entitled to four (4) weeks
of paid vacation annually, subject to the terms of the Company’s vacation
policy.

5. Noncompetition. The Executive agrees that his noncompetition agreement with
the Company shall be amended to provide that, in the event of a change in
control (as such term is defined in the Landauer Inc. Incentive Compensation
Plan), the noncompetition period shall end on the one-year anniversary of the
last date on which the Company is required to make payments to the Executive on
account of Base Salary or severance pay; provided however, that if following a
change in control, the Company or its successor breaches the terms of the
Employment Agreement, the noncompetition period shall end on the day immediately
following such breach.

6. The Executive agrees and acknowledges that (i) the entering into of this
Amendment and the related modifications to the Employment Agreement and the
Executive’s employment arrangement with the Company do not constitute Good
Reason, do not entitle the Executive to terminate employment for Good Reason and
do not otherwise entitle the Executive to any severance, separation or similar
benefits and (ii) the Executive shall not be entitled to any severance,
separation or similar benefits (under Section 4 of the Employment Agreement, any
employee benefit plan or otherwise) in connection with his termination of
employment upon or following the expiration of the Term.

7. All provisions of the Employment Agreement not amended or replaced hereby
shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first above written.

LANDAUER, INC.

 

 

By /s/ Michael T. Leatherman



EXECUTIVE:

 

/s/ R. Craig Yoder

 R. Craig Yoder



2

--------------------------------------------------------------------------------